[Cite as Miller v. Miller, 2021-Ohio-307.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

KAREN MICHAEL (F.K.A. MILLER),                      :

                 Plaintiff-Appellee/                :
                 Cross-Appellant,                                    No. 109121
                                                    :
         v.
                                                    :
DAVID MILLER,
                                                    :
                 Defendant-Appellee,
                                                    :

[Appeal by Cody Miller, Third-Party                 :
Appellant/Cross-Appellee.]



                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: February 4, 2021


              Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Domestic Relations Division
                                  Case No. DR-13-349594


                                             Appearances:

                 Weston Hurd L.L.P., and                Scott   J.   Orille,   for
                 appellant/cross-appellee.

                 John V. Heutsche Co., L.P.A., and John V. Heutsche, for
                 appellee/cross-appellant.
ANITA LASTER MAYS, J.:

I.   Introduction

              Third-party appellant/cross-appellee Cody Miller (“Cody”) is the

adult son of plaintiff-appellee and cross-appellant Karen Michael formerly f.k.a.

Karen Miller (“Karen”) and Karen’s former spouse defendant-appellee David Miller

(“David”). This case arises from the divorce of Karen and David initiated by Karen

in November 2013. The parties were married for 22 years at the time of their divorce

journalized on January 12, 2015. Cody was approximately 20 years old at that time.

              The current issue on direct appeal is the trial court’s postdecree

determination of the scope of a lien that secures support payments pursuant to the

separation agreement. Karen’s cross-appeal advances that the transfer of certain

assets from David to Cody requires that Cody be held personally liable for the

nonpayment of spousal support by David.

II. Background

              David’s father and Cody’s grandfather, founded RAM Sensors, Inc.

(“RAM Sensors”). In 2009, the grandfather gifted 50 percent of the shares of RAM

Sensors to David and 50 percent to then 15-year-old Cody.

              There have been numerous filings in this case regarding property

division and support. For efficiency, we extract additional background information

from Miller v. Miller, 2019-Ohio-1886, 135 N.E.3d 1271 (8th Dist.) (“Miller I”). In

that case, Karen appealed the “trial court’s denial of her motion to intervene” and

“to vacate judgment” in Cody A. Miller, et al. v. David Miller, Cuyahoga C.P. No. CV-
15-854301. Cody and RAM Sensors sued David for various counts including

misappropriation of funds and requested a “declaratory judgment regarding the

parties’ rights obligations, and ownership interests in RAM [Sensors].” Id. at ¶ 7.

              “According to Cody * * * Karen urged Cody to file” suit against David

in Miller I for stealing funds from Cody and “mismanaging and attempting to

destroy RAM Sensors so that he would not have any assets with which to pay Karen

spousal support.” Miller I at ¶ 6. Faced with claims of “total compensatory damages

against David in favor of Cody in the amount of $2,874,437.56, and in favor of RAM

Sensors in the amount of $3,554,891.00, plus attorney fees and costs,” settlement

negotiations ensued.

              During Karen’s attempted intervention, Karen stated that in January

2017, David and Karen alleged “entered into a second agreed judgment entry in the

divorce case * * * for spousal support, attorney fees, and travel expenses in the

amount of $119,907.18.”

      David was also required to execute any documents “necessary to secure
      funds and/or payment as to subject spousal support obligation owed to
      [Karen], including * * * assignment of [David’s] interest in any and all
      corporate distributions from RAM Sensors, a new promissory note,
      cognovit note, and stock pledge agreement” concerning David’s 50
      percent of RAM Sensors’ stock. Karen maintains that this second
      agreement secured the current support obligations.

Miller I at ¶ 9. “Both Cody and David deny Karen’s claim, and there is no evidence

in the record that the parties executed any new documents establishing the alleged

new lien on the current support obligation.” Id.
              In April 2017, David and Cody reached a settlement agreement in

Miller I:

      David consented to judgment in the case, the judgment being stayed,
      and the judgment being deemed satisfied upon the surrender of David’s
      stock in RAM Sensors to Cody and the payment of certain life insurance
      proceeds to be received by David. The settlement agreement stated, in
      part, that David is the true and lawful owner of David’s 50 percent
      stock and he has not sold, transferred, or otherwise encumbered the
      stock “except pursuant to the certain stock pledge agreement provided
      in favor of * * * Karen.” Adopting the settlement agreement, the court
      granted a permanent injunction in favor of Cody and RAM Sensors,
      entered judgment in favor of Cody for $2,874,437.56, and ordered
      David to surrender and convey to Cody all of his interest in RAM
      Sensors as partial satisfaction of the judgment.

(Emphasis added.) Id. at ¶ 10.

              Subsequently,

      On May 4, 2017, Karen filed a “motion to transfer [David’s] 50%
      corporate stock * * *” and a motion for declaratory judgment in the
      domestic relations court, asking for the court (1) to find that David had
      assigned his interest in his 50 percent RAM Sensors stock to Karen at
      the time of the divorce and the stock pledge agreement remains in full
      force and effect, (2) to find that David’s transfer of stock to Cody in
      partial satisfaction of the judgment in the general division common
      pleas case was an illegal transfer, and (3) to effectuate the transfer of
      his stock to Karen due to his wrongful transfer and his failure to pay
      current spousal support. Cody filed a motion to intervene in the
      domestic relations case to file a motion to dismiss, arguing that Karen’s
      motion was not properly before the court because Karen’s interest in
      RAM Sensors stock is a lien to secure the debt David will owe in 2034,
      and if David misses a current support obligation, the 2034 support
      obligation does not immediately become due and owing. Cody further
      argued that Karen cannot foreclose on the RAM Sensors stock because
      Cody is owner of all RAM Sensors stock, yet he was not a party to
      Karen’s domestic relations action.

      After Karen filed the motions in domestic relations court, counsel for
      Cody and RAM Sensors engaged Karen in settlement negotiations.
      Cody maintained that he received David’s stock in partial satisfaction
      of the judgment against David subject to Karen’s lien. He stated that he
      fully intended to protect and preserve his mother’s lien and that the
      transfer of David’s stock to Cody was expressly made subject to Karen’s
      stock pledge agreement. According to Karen, because none of the
      purported settlement offers duplicated Karen’s rights under the divorce
      decree, settlement negotiations failed.

      On February 23, 2018, Karen voluntarily dismissed (withdrew)
      [without prejudice] her domestic relations motions, and on March 21,
      2018, nearly one year after the final agreed judgment in the underlying
      matter in the general division court, Karen filed a motion to intervene
      and motion to vacate the agreed judgment entry in the underlying
      action. Cody and RAM Sensors opposed Karen’s motion. On May 17,
      2018, the trial court denied Karen’s motion to intervene, finding the
      motion untimely. The court also concluded that it had subject matter
      jurisdiction over the plaintiffs’ claims and, therefore, the agreed
      judgment entry was not void. Karen then filed a separate motion to
      vacate, which the court also denied.

Miller, 2019-Ohio-1886, 135 N.E.3d 1271, at ¶ 11-13 (8th Dist.).

              This court affirmed the denial of Karen’s intervention for reasons that

included the motion was untimely and Karen’s abandonment of the alternative

remedy available through the 2017 motion for declaratory judgment filed in the

domestic relations court. We also explained that Karen’s interest in the RAM

Sensors stock was not impaired while prejudice to the parties, if intervention was

allowed, would be substantial. Id. at ¶ 44.

      David executed a cognovit note for the $450,000, which was secured
      by a stock pledge agreement on January 22, 2015. The pledge
      agreement provided that as security for payment of the $450,000 to
      Karen under the note, David pledged all of the equity interest he held
      in RAM Sensors, which was 50 percent of RAM Sensors’ stock. The
      pledge agreement further provided that as long as David is not in
      default for the principal amount owed in the cognovit note of
      $450,000, David “shall have the right to exercise all rights, powers and
      privileges” as the owner of the RAM [Sensors] stock. Only if David fails
      to pay the principal of the $450,000 owed per the cognovit note can
      Karen have the right to (a) cause David’s ownership interest in the RAM
      [Sensors] stock to be registered in her name, or (b) sell David’s interest
      in the RAM [Sensors] stock at a public or private sale.

      After executing the stock pledge agreement, Karen recorded a UCC
      financing statement on September 23, 2016, with the Ohio Secretary of
      State, which provided as follows:

      Pursuant to the terms of a certain agreement between the Debtor
      [David Miller] and Secured Party [Karen Miller] entitled “Pledge
      Agreement,” dated January 22, 2015, the security interest described
      herein is the first position lien on all of Debtor’s right, title, and interest
      in and to Debtor’s equity interest in RAM Sensors, an Ohio Subchapter
      S corporation, including all classes of stock whether certificated or
      uncertificated.

Miller I at ¶ 4-5.

               Also in Miller I, Karen argued that “the conveyance of David’s interest

in the stock as partial satisfaction of the judgment was illegal.” This court disagreed.

      Karen’s interest in David’s share of the RAM Sensors stock, however, is
      a lien that becomes due in the future; it is not a present interest in
      ownership of the stock. As part of the divorce settlement, David agreed
      to pay Karen $450,000 in additional support beginning December
      2034. He then executed a cognovit note in the amount of $450,000
      and secured it with a lien on his share of RAM Sensors stock, which was
      perfected by a stock pledge agreement and recorded with the Ohio
      Secretary of State. And the record shows that the transfer of David’s 50
      percent share to Cody was made subject to Karen’s interest. Karen’s
      interest in the stock, as a secured creditor, is therefore preserved. The
      evidence does not support Karen’s argument that documents were
      executed entitling her to immediate transfer of David’s stock for
      satisfaction of David’s current support indebtedness, i.e., a new stock
      agreement, cognovit note, or UCC statement. * * *

      The underlying action is a complaint for money damages, declaratory
      relief, and injunctive relief against David for David’s theft or
      misappropriation of funds belonging to Cody and RAM Sensors.
      Karen’s purported interest in the action is that of a lienholder — she has
      a lien on David’s share of RAM Sensors stock that was transferred to
      Cody in partial satisfaction of the money judgment. Karen’s interest in
      the stock becomes due in 2034, and the record establishes, through the
      settlement agreement and Cody’s affidavit, that Cody takes David’s
       stock subject to the lien created by the stock pledge agreement between
       Karen and David. The underlying action did not seek to foreclose or
       extinguish Karen’s lien. And Karen fails to demonstrate how the
       disposition of the underlying action in her absence may impair or
       impede her ability to protect this interest.

Id. at ¶ 32, 36.

III. Instant Case

                   On January 9, 2019, Karen filed a complaint for declaratory judgment

and other equitable relief in the instant case. Karen challenged the interpretation of

the divorce decree and requested a declaration:

       That David’s ownership of shares in RAM Sensors was ordered
       assigned and pledged to Karen and secures all David’s obligations
       under the January 12, 2015 Decree including the monthly and quarterly
       payments recited in the decree and in the January 24, 2017, Agreed
       Judgment entry.

       That Karen’s security and lien over David’s RAM [Sensors] stock is not
       limited to the $450,000 Note payable in 2034 but secures all his
       obligations to her.

       That her right and interest in David’s RAM [Sensors] stock is marital
       property.

       That Cody and David must convey to Karen the shares of RAM
       [Sensors] he acquired from David. [Sic.]

       That Cody be required to pay to Karen the monthly support payments
       due from David since April 13, 2017, while crediting any payments
       David paid.

       An award of her attorney fees from Cody and David.

Journal entry No. 109812564, p. 2 (Aug. 5, 2019).

                   Cody answered and counterclaimed for a declaration regarding:

       The respective ownership and lien interests in RAM Sensors, the assets
       of RAM Sensors, and the stock of RAM Sensors.
      Third-party obligations and liabilities for David Miller’s spousal
      support and other obligations arising from the divorce decree.

      Reducing or eliminating the spousal support due and owing to [Karen].

Id.

              The parties subsequently moved for summary judgment.              The

August 5, 2019 order of the trial court subsequently incorporated into the

September 25, 2019 order confirmed that the RAM Sensors stock gifted to David by

his father was not marital property under R.C. 3105.171 and that:

      The Separation Agreement requires David to make periodic spousal
      support payments of $15,000 per month for 20 years; then quarterly
      payments of $18,750 for 6 years. It is undisputed that David executed
      a cognovit note in favor of Karen in the amount of $450,000 — the
      aggregate of the quarterly payments that commence in 2034. The
      Cognovit Note is secured by a Pledge Agreement and separate Stock
      Pledge Agreement. These financial documents have been recorded.
      Karen has a perfected security interest, in the amount of $450,000, in
      the shares of RAM [Sensors] stock gifted by Ron to David and later
      transferred from David to Cody.

Journal entry No. 109812564, p. 4 (Aug. 5, 2019).

              Karen argued that her security interest in the RAM Sensors stock also

extends to the monthly support payments to be paid from 2014 to 2034. Applying

contract interpretation principles to the divorce decree, the trial court determined

that the parties expressly intended “that David would execute a cognovit note and

stock pledge to secure the 240 monthly support payments, as well as the later

quarterly support payments.” Id. at p. 5.

              The trial court determined that Karen holds a perfected lien on the

RAM Sensors shares transferred to Cody for the 2034 quarterly payments of
$450,000. In addition, the trial court found that Karen holds an equitable lien in

the 2014 to 2034 monthly payments and for the $10,000 in legal fees.

               The trial court explained the “operative language of the Separation

Agreement provides that”:

      Husband shall secure his obligations by assigning to Wife his interest
      in RAM Sensors, Inc. to secure the payments due to Wife. Husband
      shall execute a Cognovit Note and stock pledge to secure the payments
      * * *.

      The parties consistently used the plural: obligations, payments. The
      plain meaning is that this clause applies to more than one-obligation,
      more than one payment. The Separation Agreement provides for three
      payments by David to Karen: the monthly spousal support payments
      (Section 3(B)); the quarterly spousal support payments (Section 3(D));
      and $10,000 spousal support towards legal fees (Section 10). It is
      illogical, and contrary to the ordinary meaning of the language used, to
      conclude that the plural “payments” applies only to the quarterly
      spousal support payments in Section 3(D) and not to the spousal
      support payments set forth in Sections 3(B) and 10.

      The Court finds that the express intent of the parties was that David
      would execute a cognovit note and stock pledge to secure the 240
      monthly support payments, as well as the later quarterly support
      payments.

(Fn. omitted.) Id. at p. 6-7.

               The trial court determined that Karen holds an equitable lien.

      Here there is an obligation — the spousal support; an identifiable res —
      the RAM [Sensors] stock owned by David; and, an express agreement
      that the stock would serve as collateral on the spousal support
      obligation. The Court finds that Karen holds an equitable lien on the
      RAM [Sensors] stock as to the monthly spousal support payments.

      An equitable lien, however, does not give the lienholder a possessory
      interest in the property. 51 American Jurisprudence 2d, Liens,
      Section 31, at 118 (2011). Consequently, Karen is not entitled to a
      declaration or order that Cody convey the RAM [Sensors] stock to her.
(Fn. omitted.) Journal entry No. 109812564, at p. 7 (Aug. 5, 2019).

                  The trial court determined that the “failure to perfect the lien as to the

monthly payments * * * is based on parol evidence — documents executed after the

Separation Agreement.” Id. at fn. 3. “Karen likewise proffers parol evidence: the

affidavit of her former attorney. Because the Separation Agreement is unambiguous,

neither parties’ parol evidence is considered.” Id.

                  The court added by notation:

          Karen may face a dilemma: shares of stock of a corporation may be of
          limited marketability. Forcing sale now would extinguish the lien,
          leaving future support obligations unsecured; requiring a buyer to take
          the shares subject to lien would likely further reduce marketability.

Id. at p. 8, fn. 4.

                  Finally, the trial court elaborated on the equitable lien:

          Courts have defined “equitable lien” as “[an] express executory
          agreement in writing whereby a contracting party sufficiently indicates
          an intention to make some particular property, real or personal, or
          fund, therein described or identified, a security for a debt or other
          obligation, or whereby the party promises to convey, assign, or transfer
          the property as security, creates an equitable lien upon the property so
          indicated which is enforceable against the property in the hands not
          only of the original contractor, but of his purchasers or encumbrancers
          with notice. * * * The doctrine itself is clearly an application of the
          maxim ‘equity regards as done that which ought to be done.’” The
          salient features of an equitable lien, therefore, require (1) a debt, duty
          or obligation; (2) an identifiable res; and (3) an express or implied
          intent for that the property serve as security for the payment of a debt
          or obligation. (Citations omitted.)

Journal entry No. 109812564, at p. 7 (Aug. 5, 2019), quoting Landskroner v.

Landskroner, 154 Ohio App.3d 471, 2003-Ohio-5077, 797 N.E.2d 1002, ¶ 34 (8th

Dist.).
              In a September 20, 2019 judgment entry, the trial court stated:

      This matter is before the Court on plaintiff Karen Michael’s Preliminary
      Objections to June 6, 2019 Magistrate Decision (filed June 17, 2019);
      Plaintiff’s Supplemental Objections to the June 6, 2019 Magistrate
      Decision (filed July 22, 2019); defendant David Miller’s Response in
      Opposition (filed August 6, 2019); and, new-party defendant Cody
      Miller’s Responsive Objection to the Magistrate’s Decision (filed
      June 20, 2019).

Journal entry No. 110490460, p. 1 (Sept. 20, 2019).

              In pertinent part, the trial court determined:

      2. The Magistrate erred in finding the past due amount of support was
      $159,594.59 as of March 14, 2018 when evidence was admitted
      demonstrated [sic] defendant [sic] owed $298,417.59 as of April 25,
      2019.

      The evidence shows that both numbers are correct: the arrearage on
      March 14, 2018 (the date of Plaintiff’s show cause motion) was
      $159,594.59. By the time of trial in 2019, the arrearage was
      $298,417.59. The Court finds that the arrearage as of commencement
      of trial was $298,417.59.

      Plaintiff’s second objection is sustained.

Id.

              Also informational regarding the instant case,

      3. The Magistrate erred in failing to address Plaintiff’s request for an
      order requiring third-party defendant Cody Miller, to immediately
      transfer defendant David Miller’s pledge shares to Plaintiff.

      Plaintiff offers no legal authority for the proposition that a motion to
      show cause against David Miller permits the Court to affirmatively
      enjoin Cody Miller to act.

      It is undisputed that Defendant pledged certain stock to secure his
      spousal support obligations to Plaintiff. It is also undisputed that
      Defendant transferred that stock to Cody. This Court has previously
      held that Cody took the stock subject to Plaintiff’s equitable lien.
      However, as the Court has previously pointed out: an equitable lien
       does not give the lienholder a possessory interest in the property. 51
       American Jurisprudence 2d, Liens. Section 31. at 118 (2011).

       Plaintiff’s third objection is overruled.

Id. at p. 2.

               In the September 25, 2019 judgment entry the trial court addressed

the remaining issue in the case. Specifically, the personal liability of Cody to Karen

for the spousal support payments:

       Plaintiff advances two theories why her son, Cody, is personally liable
       to her for David’s (her former spouse and Cody’s father) court-ordered
       spousal support payments: (1) that the transfer of David’s shares in
       RAM Sensors, Inc., to Cody was a fraudulent conveyance; and, (2) that
       this Court’s June 24, 2015 withholding or deduction notice to RAM
       Sensors, Inc., obligates the company, and Cody as present owner of the
       company, to Plaintiff.

Journal entry No. 110540153, p. 1 (Sept. 25, 2019).

                “‘The record shows that the transfer of David’s 50 percent share to

Cody was made subject to Karen’s interest. Karen’s interest in the stock, as a secured

creditor, is therefore preserved.’” Journal entry No. 110540153, p. 2 (Sept. 25, 2019),

quoting Miller, 2019-Ohio-1886, 135 N.E.3d 1271, at ¶ 32 (8th Dist.).

                Thus,

       [t]he Court finds that the transfer of stock in RAM Sensors, Inc. from
       David to Cody was not a fraudulent conveyance.

       The only “authority” Plaintiff puts forward for the proposition that
       RAM Sensors, Inc. and Cody as owner of that company are personally
       liable to her for spousal support is her own testimony that “Mr. Miller
       paid his support from RAM Sensors,” and this Court’s withholding
       order to RAM Sensors, Inc., which was then Defendant’s employer.

       The applicable statutes require an employer to withhold support “from
       the obligor’s income;” and require a financial institution to withhold
      support “from the obligor’s account.” E.g., R.C. 3121.03(A)(l)(a) and
      (B)(l)(a). Nothing in the statute imposes any obligation on the
      employer or financial institution to pay support from its own funds.

      Plaintiff’s argument is untenable.

      Both parties have prayed for an award of attorney fees. It is axiomatic
      that there are no automatic attorney fees in domestic relations cases.
      Burkons v. Beugen, 8th Dist. Cuyahoga No. 107696, 2019-Ohio-2232,
      14. Here, each party has achieved some success, however, neither was
      clearly prevailing. Consequently, the Court will not award attorney fees.

Journal entry No. 110540153, p. 2 (Sept. 25, 2019).

               The trial court’s order: (1) incorporated the August 5, 2019 judgment

entry that resolved the other pending claims; (2) granted Cody’s motion for

summary judgment; (3) denied Karen’s motion for summary judgment; and

(4) granted judgment on the complaint for declaratory judgment and other

equitable relief as well as on the counterclaim in favor of Cody. Id. at p. 2-3.

               Cody appeals. Karen cross-appeals. We affirm the trial court’s

judgment in both appeals.

IV. Assignments of Error

               Cody presents five assignments of error on appeal.

      I.    The trial court erred in entering summary judgment in favor of
      Karen and denying the entry of summary judgment in favor of Cody by
      finding that the plain, unambiguous language of the divorce decree
      created an equitable lien on the RAM Sensors stock to secure the entire
      spousal support obligation.

      II.    The trial court erred when interpreting the divorce decree by
      failing to consider all contract documents that are part of the same
      transaction.

      III. The trial court erred in creating an equitable lien securing the
      entire spousal support obligation when the UCC financing statement
      recorded by Karen demonstrates that the lien contemplated by the
      divorce decree is to secure the $450,000 spousal support obligations.

      IV. The trial court erred in creating an equitable lien on the RAM
      Sensors Stock when the parties created an actual, express lien that was
      properly perfected.

      V.   The trial court’s creation of an equitable lien to secure all spousal
      support obligations violates Ohio law.

V.   Summary Judgment Standard of Review

               This court’s review of summary judgment is de novo, using the same

standard as the trial court. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671

N.E.2d 241 (1996). Summary judgment may only be granted when the following is

established: (1) there is no genuine issue as to any material fact; (2) the moving

party is entitled to judgment as a matter of law; and (3) that reasonable minds can

come to but one conclusion, and the conclusion is adverse to the party against whom

the motion for summary judgment is made, who is entitled to have the evidence

construed most strongly in its favor. Harless v. Willis Day Warehousing Co., 54

Ohio St.2d 64, 67, 375 N.E.2d 46 (1978); Civ.R. 56(E).

               The party that moves for summary judgment bears the initial burden

of showing there is no genuine issue of material fact and it is entitled to judgment as

a matter of law. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 1996-Ohio-107, 662

N.E.2d 264. Once the moving party satisfies that burden, the nonmoving party “may

not rest upon the mere allegations or denials of the party’s pleadings, but the party’s

response, by affidavit or as otherwise provided in this rule, must set forth specific

facts showing that there is a genuine issue for trial.” Civ.R. 56(E).
VI. Discussion

      A. Contract Interpretation

               We combine the first three assigned errors for response. There is no

dispute that Karen has a perfected lien of 50 percent of the RAM Sensors stock for

the additional spousal support of $450,000. Cody denies that the plain language of

the divorce decree embodies the parties’ intent that the $450,000 cognovit note and

stock pledge secure the 2034 quarterly payments that total $450,000, as well as the

entire $3.6 million of monthly spousal support payments.

               The trial court declared that Karen holds a perfected lien on the RAM

Sensors shares transferred to Cody for the 2034 quarterly payments of $450,000.

However, the trial court also held that Karen holds an equitable lien on the RAM

Sensors shares for the monthly spousal support payments.1

               “The same rules of construction apply to separation agreements and

settlement agreements as to any other contract.” (Citations omitted.) Vail v. String,

8th Dist. Cuyahoga No. 107112, 2019-Ohio-984, ¶ 26. “Where contract language is

unambiguous, the contract must be enforced as written.” Id. at 27. “[T]he court may

look only to the plain language of the parties’ agreement to determine the parties’

rights and obligations.” Id.


      1  This court’s reading of the January 24, 2017 Agreed Judgment Entry confirms
our interpretation. The entry settles outstanding postdecree property and spousal support
issues including payments and timing. It also provides that David is to secure the
payments by assignment of his interest in RAM Sensors distributions and a new
promissory note, cognovit note, and stock pledge agreement for the RAM Sensors shares.
Journal entry No. 97336215. However, the shares were transferred to Cody in the then
pending Miller I case subject to Karen’s secured lien within weeks of the agreed entry.
              “The determination of whether an ambiguity exists, whether a writing

is a complete integration and the meaning of unambiguous contract language are all

questions of law, which we review de novo. (Citations omitted.)” Id. at ¶ 30. In

addition,

      the words used by the parties are to be read in context and given their
      plain, usual and ordinary meaning “‘unless manifest absurdity results,
      or unless some other meaning is clearly evidenced from the face or
      overall contents’” of the agreement.

Id. at ¶ 25, quoting Alexander v. Buckeye Pipe Line Co., 53 Ohio St.2d 241, 374

N.E.2d 146 (1978), paragraph two of the syllabus; Carroll Weir Funeral Home v.

Miller, 2 Ohio St.2d 189, 192, 207 N.E.2d 747 (1965).

                The trial court relied on part of Section 2 of the separation

agreement that governs the division of property. Section 2.E. addresses business

interests that includes a portion of the following paragraph:

      Husband has an interest in Miller Wire & Cable Co. Inc. and RAM
      Sensors, Inc. In consideration of the terms of this Agreement and the
      specific terms set forth hereinbelow. Wife relinquishes all right[,]
      title[,] and interest she may have to the assets and income of both
      entities except that Husband shall secure his obligations by assigning
      to Wife his interest in RAM Sensors, Inc. to secure the payments due to
      Wife. Husband shall execute a Cognovit Note and stock pledge to
      secure the payments and he shall not encumber, transfer, assign,
      pledge or otherwise or alienate his interest in RAM Sensors, Inc.
      without Wife’s prior written authorization until he has satisfied his
      obligations herein.

Separation agreement (Oct. 16, 2014).

              The trial court concluded that the use of “the plural: obligations,

payments” unambiguously in the agreement means that the “clause applies to more

than one-obligation, more than one payment.” The court determined that the
agreement covers three payments, “the monthly spousal support payments

(Section 3(B)); the quarterly spousal support payments (Section 3(D)); and $10,000

spousal support towards legal fees (Section 10).” Id. “It is illogical, and contrary to

the ordinary meaning of the language used, to conclude that the plural ‘payments’

applies only to the quarterly spousal support payments in Section 3(D) and not to

the spousal support payments set forth in Sections 3(B) and 10 [legal fees].” Id.

               The payments referenced by the trial court are set forth under Section

3 entitled “separate maintenance and spousal support.” Section 3.1 provides that

husband is to pay all amounts due to wife under the temporary support order by

November 23, 2014.

               The Section 3.B. monthly obligation for Karen’s “alimony and * * *

separate maintenance and support” is for $15,000 per month beginning on

December 1, 2014, and continues for 20 years. However, the payments cease upon

husband or wife’s death, except as otherwise provided in Section 3, or upon the

expiration of 20 years. Pertinent here, the agreement includes “[t]he parties

acknowledge that the term of support is extended to satisfy Husband’s obligation

to pay Wife some value for the business interests.” (Emphasis added). Id. at p. 6.

The payments are taxable to wife, deductible to Husband, and are not affected by

the cohabitation or remarriage of wife per Section 3.C. Thus, the total potential

monthly support liability is $3.6 Million.

               Section 3.D. states that the “additional spousal support” payments

begin on or before December 31, 2034. The payments are due quarterly and extend
for “six (6) years until Husband has paid a total of $450,000 to Wife.” Id. The

payments are not income to Wife or deductible by Husband. If the Wife dies prior

to payment in full, the balance is to be paid to the children.

                   Finally, Section 3.E. provides:

       All [of] the payments contained in this Section 3 shall be paid by
       Husband’s estate in the event of his death. In addition, Husband shall
       secure his obligations in this section by naming Wife as a beneficiary
       on a term life insurance policy with a face value of no less than Three
       Million Dollars ($3,000,000.00). Husband shall provide proof of the
       existence of such policy and the designation of Wife as the beneficiary
       thereon prior to Wife’s execution of this Agreement. Husband shall
       provide proof the continuation of the policy and designation of Wife as
       beneficiary on no less than an annual basis. Should Husband fail to
       provide such proof Wife shall have the right to obtain life insurance
       coverage on Husband’s life and Husband shall be obligated to pay for
       any premiums required to obtain such coverage. Once Husband’s
       financial obligations are reduced below Three Million Dollars, he can
       decrease the amount of coverage to correspond with his obligations
       herein but he shall secure the remaining stream of income and
       payments to Wife.

Separation agreement, p. 6 (Oct. 16, 2014).

                   As is typical, the separation agreement allocates various obligations

and payments by the parties to each other and for third-party obligations. Section 15

provides, “[e]xcept as otherwise expressly provided herein, this Agreement shall not

be altered or modified, unless it be done in writing and signed by both parties.”

Section 17, entitled “performance of necessary acts,” adds

       Each party shall execute any and all deeds, titles, bills of sale, support
       agreements, or other acts which may be required or necessary to carry
       out and effectuate, any and all of the purposes and provisions herein
       set forth within thirty (30) days of execution thereof.

Id. at p. 14-15.
              The pledge agreement and cognovit note were executed on

January 22, 2015, within 30 days of the divorce decree in accord with Section 17.

Cody adamantly maintains that the express lien created and perfected by the parties

under those agreements are part of the same transaction and should be considered

as part of the integrated agreement between the parties.

       “As a general rule of construction, a court may construe multiple
      documents together if they concern the same transaction.” Ctr. Ridge
      Ganley, Inc. v. Stinn, 31 Ohio St.3d 310, 314, 511 N.E.2d 106 (1987).
      “[A]ll writings that are a part of the same transaction should be
      interpreted together, and effect should be given to every provision of
      every writing.” Prudential Ins. Co. of Am. v. Corporate Circle, 103
      Ohio App.3d 93, 98, 658 N.E.2d 1066 (8th Dist.1995), citing Abram &
      Tracy, Inc. v. Smith, 88 Ohio App.3d 253, 623 N.E.2d 704 (10th
      Dist.1993). “[W]ritings executed as part of the same transaction, will
      be read as a whole, and the intent of each part will be gathered from a
      consideration of the whole.” Foster Wheeler Enviresponse v. Franklin
      Cty. Convention Facilities Auth., 78 Ohio St.3d 353, 361, 678 N.E.2d
      519 (1997).

Seyfried v. O’Brien, 2017-Ohio-286, 81 N.E.3d 961, ¶ 24 (8th Dist.). See also

Beverage Holdings, L.L.C. v. 5701 Lombardo, L.L.C., 159 Ohio St.3d 194, 2019-

Ohio-4716, 150 N.E.3d 28, ¶ 32 (“[a]s a general rule of construction, a court may

construe multiple documents together if they concern the same transaction.” Ctr.

Ridge Ganley, Inc. v. Stinn, 31 Ohio St.3d 310, 314, 511 N.E.2d 106 (1987).

              The pledge agreement lists as consideration the promissory note

executed concurrently and states that it is issued “pursuant to a Separation

Agreement dated on or about the date hereof.” The cognovit note is for the sum of

$450,000 and provides that the holder may “declare the entire debt due after ten

days continuous default in the payment of an installment of principal upon
demand.” The UCC-1 financing statement filed September 23, 2016, describes a

secured interest in the RAM Sensors stock pursuant to the January 22, 2015 pledge

agreement.

              “We seek primarily to give effect to the intent of the parties, and we

presume that the intent of the parties is reflected in the plain language of the

contract.” Beverage Holdings, L.L.C. v. 5701 Lombardo, L.L.C., 159 Ohio St.3d 194,

2019-Ohio-4716, 150 N.E.3d 28, ¶ 13, citing Westfield Ins. Co. v. Galatis, 100 Ohio

St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶ 11. We agree with the trial court’s

determination that the parties’ intent as reflected by the plain language of the

agreement was to secure the quarterly spousal support payments and the monthly

spousal support payments.

              Our conclusion is bolstered by the provision in 2E that “Husband

shall secure his obligations by assigning to Wife his interest in RAM Sensors, Inc. to

secure the payments due to Wife. Husband shall execute a Cognovit Note and stock

pledge to secure the payments.”      It is further supported by the statement in

Section 3B setting forth the monthly payment provision: “[t]he parties acknowledge

that the term of support is extended to satisfy Husband’s obligation to pay Wife

some value for the business interests.”

              The $450,000 RAM Sensors stock interest is a perfected lien against

the quarterly spousal payments. This court recognized that fact in Miller I where we

stated that Karen’s secured interest of $450,000 for the RAM Sensors stock is a

perfected “lien that becomes due in the future; it is not a present interest in
ownership of the stock.” Miller, 2019-Ohio-1886, 135 N.E.3d 1271, at ¶ 32 (8th

Dist.).

                  However, as the trial court declared, the “express intent of the parties

was that David would execute a cognovit note and stock pledge to secure the 240

monthly support payments, as well as the later quarterly support payments.”

Journal entry No. 109812564, p. 6-7 (Aug. 5, 2019). The record does not support

that a note and pledge were also executed to cover the monthly payments.

“R.C. 3105.011[A] provides that the domestic relations court ‘has full equitable

powers’ and equitable liens have been recognized in Ohio.” Millhon v. Millhon, 10th

Dist. Franklin No. 90AP-1111, 1991 Ohio App. LEXIS 1375, at *11 (Mar. 26, 1991).

                  In fact, “[t]he doctrine of equitable liens has been liberally extended

in order that the intention of the parties, to create specific charges, may be justly and

effectually carried out.” Empire Affiliates Credit Union v. Osborne, 5th Dist.

Richland No. 99 CA 3, 1999 Ohio App. LEXIS 3897, at *9 (Aug. 23, 1999), citing 34

Ohio Jurisprudence 2d 428, Liens, Section 18. Swartz v. Swartz, 5th Dist. Fairfield

No. 02 CA 31, 2003-Ohio-1755, ¶ 28.

                  This court agrees that the parties intended to secure the spousal

payments. As we previously held and the trial court elucidated in this case:

          Courts have defined “equitable lien” as ‘[an] express executory
          agreement in writing whereby a contracting party sufficiently indicates
          an intention to make some particular property, real or personal, or
          fund, therein described or identified, a security for a debt or other
          obligation, or whereby the party promises to convey, assign, or transfer
          the property as security, creates an equitable lien upon the property so
          indicated which is enforceable against the property in the hands not
          only of the original contractor, but of his purchasers or encumbrancers
          with notice. * * * The doctrine itself is clearly an application of the
          maxim ‘equity regards as done that which ought to be done.’” The
          salient features of an equitable lien, therefore, require (1) a debt, duty
          or obligation; (2) an identifiable res; and (3) an express or implied
          intent for that the property serve as security for the payment of a debt
          or obligation. (Citations omitted.)

Journal entry No. 1099812564, p. 7 (Aug. 5, 2019), quoting Landskroner v.

Landskroner, 154 Ohio App.3d 471, 2003-Ohio-5077, 797 N.E.2d 1002, ¶ 34 (8th

Dist.).

                  The trial court recognized, and we concur, that the equitable lien

features are present in this case.

          Here there is an obligation — the spousal support; an identifiable res —
          the RAM [Sensors] stock owned by David; and, an express agreement
          that the stock would serve as collateral on the spousal support
          obligation. The Court finds that Karen holds an equitable lien on the
          RAM [Sensors] stock as to the monthly spousal support payments.

          An equitable lien, however, does not give the lienholder a possessory
          interest in the property. 51 American Jurisprudence 2d, Liens, Section
          31, at 118 (2011). Consequently, Karen is not entitled to a declaration
          or order that Cody convey the RAM stock to her.

(Fn. omitted.) Journal entry No. 109812564, p. 7 (Aug. 5, 2019).

                  We do not find that the trial court erred as a matter of law. The first,

second, and third assigned errors are overruled. Our finding on these errors renders

the fourth assignment of error, that an equitable lien could not be created where an

express lien exists, moot. App.R. 12(A).

          B.    Equitable Lien as Life Insurance

                  Cody’s fifth and final assigned error posits that the equitable lien in

this case against current support effectively constitutes life insurance that may not
serve as security unless the decree “specifically states that the spousal support

continues after the death of the obligor.” Hoopes v. Hoopes, 8th Dist. Cuyahoga No.

106855, 2018-Ohio-5232, ¶ 18, Janosek v. Janosek, 8th Dist. Cuyahoga Nos. 86771

and 86777, 2007-Ohio-68, ¶ 10, citing Waller v. Waller, 163 Ohio App.3d 303,

2005-Ohio-4891, 837 N.E.2d 843 (7th Dist.).

               Cody explains that an equitable lien may not be created to secure

current support obligations and that those obligations terminate upon the death of

David or Karen, as the divorce decree provides. Current spousal support is governed

by R.C. 3105.18(B). The statute provides in part, “[a]ny award of spousal support

made under this section shall terminate upon the death of either party, unless the

order containing the award expressly provides otherwise.”

               In contrast, Cody argues, a life insurance policy may serve as “security

for the division of property settlement award (as finally determined) and attorney

fees.” McCoy v. McCoy, 91 Ohio App.3d 570, 582-583, 632 N.E.2d 1358 (8th

Dist.1993), citing Nori v. Nori, 58 Ohio App.3d 69, 568 N.E.2d 730 (12th Dist.1989),

and Gore v. Gore, 27 Ohio App.3d 141, 499 N.E.2d 1281 (9th Dist.1985). Thus, Cody

offers that the rule of law applicable to life insurance in the cited instances applies

in this case and that the trial court may not order a lien to attach to collateral to

secure a spousal support obligation because it equates to requiring life insurance

under R.C. 3105.18(B).

               Section 3B of the separation agreement provides that payments cease

upon death “except as otherwise provided in Section 3.” Section 3E provides that
Husband’s estate is required to pay “all payments contained * * * in Section 3. The

section also requires that the husband secure all Section 3 obligations with a term

life insurance policy with a minimum face value of $3,000,000.”            Thus, the

agreement specifically provides for life insurance to serve as security in addition to

the secured and equitable security.

              Cody’s argument here fails. The fifth assigned error is without merit.

VII. Karen’s Cross-Appeal

              Karen adopts the statement of facts and definitions set forth in Cody’s

appellate brief and presents a single cross-assignment of error: The trial court

improperly granted summary judgment in Cody’s favor and determined he was not

personally liable for the payment of David’s 240 months of spousal support. As

stated in the direct appeal opinion, our standard of review is de novo, using the same

standard as the trial court. Ohio Edison Co., 77 Ohio St.3d 102, 105, 1996-Ohio-336,

671 N.E.2d 241.

              Cody counters that this court is not required to address this single

cross-assignment of error because the issue was not presented at the trial court. In

the court below, Karen offered two grounds for Cody’s personal liability for spousal

support: “(1) that the transfer of David’s shares in RAM Sensors, Inc., to Cody was

a fraudulent conveyance; and, (2) that this Court’s June 24, 2015 withholding or

deduction notice to RAM Sensors, Inc., obligates the company, and Cody as present

owner of the company, to Plaintiff.”

              We first address whether plain error applies:
      The Rules of Civil Procedure do not provide for plain-error review.
      Indeed, “‘the idea that parties must bear the cost of their own mistakes
      at trial is a central presupposition of our adversarial system of justice.’”
      Goldfuss v. Davidson, 79 Ohio St.3d 116, 121, 679 N.E.2d 1099 (1997),
      quoting Montalvo v. Lapez, 77 Haw. 282, 305, 884 P.2d 345 (1994),
      (Nakayama, J., concurring in part and dissenting in part). Thus, we
      have explained that in recognizing plain error in a civil case, a court
      must proceed with utmost caution, limiting use of the doctrine to “the
      extremely rare case involving exceptional circumstances where error,
      to which no objection was made at the trial court, seriously affects the
      basic fairness, integrity, or public reputation of the judicial process,
      thereby challenging the legitimacy of the underlying judicial process
      itself.” Id. Nothing in the facts before us makes this one of those
      extremely rare cases in which civil plain-error review is appropriate.
      Id. Indeed, we find no error, plain or otherwise.

Jones v. Cleveland Clinic Found., Slip Opinion No. 2020-Ohio-3780, ¶ 24.

               The trial court’s September 25, 2019 judgment entry addressed the

following issue: “whether Cody is personally liable” to Karen “for spousal support

payments defendant David Miller is obligated to make” to Karen. Journal entry

No. 110540153, p. 1 (Sept. 25, 2019). Karen presented two “theories” for Cody’s

personally liability for spousal support:

      (1) that the transfer of David’s shares in RAM Sensors, Inc. to Cody was
      a fraudulent conveyance; and,

      (2) that this Court’s June 24, 2015 withholding or deduction notice to
      RAM Sensors, Inc., obligates the company, and Cody as present owner
      of the company, to Plaintiff.

Id. Both theories were unsuccessful.

               The trial court first found that the transfer of the RAM Sensors stock

in Miller I was not a fraudulent conveyance and that Karen’s interest as a secured

creditor was not impaired. The trial court next determined:
      The only “authority” Plaintiff puts forward for the proposition that
      RAM Sensors, Inc. and Cody as owner of that company are personally
      liable to her for spousal support is her own testimony that “Mr. Miller
      paid his support from RAM Sensors,” and this Court’s withholding
      order to RAM Sensors, Inc., which was then Defendant’s employer.

       The applicable statutes require an employer to withhold support “from
      the obligor’s income;” and require a financial institution to withhold
      support “from the obligor’s account.” E.g., R.C. 3121.03((A)(1)(a) and
      (B)(1)(a). Nothing in the statute imposes any obligation on the
      employer or financial institution to pay support from its own funds.

      Plaintiff’s argument is untenable.

Id. at p. 2.

               Karen now argues on appeal that ownership of the stock became

vested in Karen upon David’s default and presents an underlying issue that “[w]hen

a party takes an asset which secures the creditor’s payments does the party taking

the asset have any obligations to make the payments?” Accordingly, Karen now

argues that the right to ownership vested in Karen when David defaulted. It is

unclear what event of default Karen complains of. However, it is clear that “[a] party

cannot raise new issues or arguments for the first time on appeal; failure to raise an

issue before the trial court results in a waiver of that issue for appellate purposes.”

Scott Fetzer Co. v. Miley, 8th Dist. Cuyahoga No. 108090, 2019-Ohio-4578, ¶ 41.

               Karen has waived the issue and this court is not required to address

the merits. The single cross-assignment of error is overruled.

VIII. Conclusion

               The trial court’s judgment is affirmed.

      It is ordered that each party bear their own costs herein taxed.
      The court finds there were reasonable grounds for these appeals.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


______________________________
ANITA LASTER MAYS, JUDGE

EILEEN A. GALLAGHER, J., CONCURS;
SEAN C. GALLAGHER, P.J., CONCURS IN PART AND DISSENTS IN PART
WITH SEPARATE OPINION


SEAN C. GALLAGHER, P.J., CONCURRING IN PART AND DISSENTING IN
PART:

              I respectfully dissent from the majority’s conclusion to affirm the

imposition of an equitable lien upon Cody Miller’s acquired interest in David Miller’s

50 percent ownership of RAM Sensors, Inc., but concur with the majority’s

resolution of the remaining assigned errors. Based on the following, therefore, I

concur in part and dissent in part.

              Although Ohio recognizes equitable liens, an equitable lien cannot

arise from moral obligations alone; it must be found in established equitable

principles. Kryder v. Estate of Rogers, 296 F.Supp.3d 892, 910 (M.D.Tenn.2017),

quoting Greer v. Am. Sec. Ins. Co., 223 Tenn. 390, 445 S.W.2d 904, 907

(Tenn.1969). In the plainest of terms, and under the most basic tenet of equity,

equitable doctrines cannot be applied to override the plain terms of a contract. US
Airways, Inc. v. McCutchen, 569 U.S. 88, 106, 133 S.Ct. 1537, 185 L.Ed.2d 654

(2013) (Scalia, J., dissenting) (agreeing with the majority’s conclusion that equitable

liens arise from and serve to carry out a contract’s provisions); see also Kondaur

Capital Corp. v. Smith, 802 Fed.Appx. 938, 949 (6th Cir.2020), fn. 10, citing Greer

v. Am. Sec. Ins. Co., 223 Tenn. 390, 445 S.W.2d 904, 907 (Tenn. 1969), Metro. Govt.

of Nashville & Davidson Cty. v. Cigna Healthcare of Tennessee, Inc., 195 S.W.3d

28, 32 (Tenn.App. 2005), and Bankers Trust Co. v. Collins, 124 S.W.3d 576, 579

(Tenn.App. 2003). The primary inquiry in this case is whether Karen can assert a

right to impose an equitable lien. I conclude that she cannot.

               An equitable lien arises in situations in which parties to an agreement

intended a security interest to arise from the agreement, but steps necessary to

effectuating the agreement were never implemented. In that case, the equitable lien

arises to secure the parties’ original intent. In this case, the equitable lien could have

arisen from the separation agreement had the parties failed to execute documents

securing Karen’s interest in David’s ownership of RAM Sensors. In that case, the

court could have imposed an equitable lien to effectuate the parties’ intent. That

however, is not the situation presented in this case. In this case, the parties

contemplated executing documents to effectuate Karen’s interest in David’s

ownership of RAM Sensors to secure payment of monies owed under the separation

agreement, but those documents limited the lien to $450,000. That cannot be

ignored.

               The separation agreement clause at issue, Section 2.E., provides that
      Husband has an interest in Miller Wire & Cable Co. Inc. and RAM
      Sensors, Inc. In consideration of the terms of this Agreement and the
      specific terms set forth herein below, Wife relinquishes all right[,]
      title[,] and interest she may have to the assets and income of both
      entities except that Husband shall secure his obligations by assigning
      to Wife his interest in RAM Sensors, Inc. to secure the payments due to
      Wife. Husband shall execute a Cognovit Note and stock pledge to
      secure the payments and he shall not encumber, transfer, assign,
      pledge or otherwise or alienate his interest in RAM Sensors, Inc.
      without Wife’s prior written authorization until he has satisfied his
      obligations herein.

Thus, under the plain and unambiguous terms of the parties’ agreement, the lien

meant to secure the payments due to Karen Miller under the separation agreement

was expressly to be created by executing a cognovit note and stock pledge

agreement. Under well-settled Ohio law, “all writings that are a part of the same

transaction should be interpreted together, and effect should be given to every

provision of every writing.” Prudential Ins. Co. of Am. v. Corporate Circle, 103 Ohio

App.3d 93, 98, 658 N.E.2d 1066 (8th Dist.1995), citing Abram & Tracy, Inc. v.

Smith, 88 Ohio App.3d 253, 623 N.E.2d 704 (10th Dist.1993); see also Beverage

Holdings, L.L.C. v. 5701 Lombardo, L.L.C., 159 Ohio St.3d 194, 2019-Ohio-4716,

150 N.E.3d 28, ¶ 32. We, therefore, cannot construe the intent of the parties from

the terms of the separation agreement in isolation.

              In addition to those three documents being considered in their

totality, Karen’s subsequent conduct in filing a Uniform Commercial Code

Financing Statement (“U.C.C. Statement”) is dispositive. The purpose of a U.C.C.

Statement is “‘to give notice to other creditors or potential creditors that another

may have a security interest in certain of the debtor’s assets.’” Abercrombie & Fitch
Stores Inc. v. Am. Commercial Constr., 499 Fed.Appx. 550, 557-558 (6th Cir.2012),

quoting Cassel v. Kolb, 72 Cal.App.4th 568, 84 Cal.Rptr.2d 878, 882 (Cal.App.

1999). If Karen believed herself entitled to a $4 million lien against David’s shares

of RAM Sensors based on the terms of the separation agreement, the U.C.C.

Statement would have been the mechanism to secure her rights, not the seeking of

an equitable lien in excess of that which she claimed in the U.C.C. Statement. See,

e.g., McCoy’s Waste Indus. & Mfg. v. Adams Natl. Bank (In re McCoy’s Waste

Industries & Mfg.), Bankr.D.D.C. Case No. 94-00227 (Chapter 11), Adv. Proc. No.

94-0096, 1995 Bankr. LEXIS 2111, at 82 (Oct. 4, 1995) (allowing the use of an

equitable lien would defeat the purpose behind filing a U.C.C. financing statement

that assures the public of the extent of the creditor’s lien).

               Further, the parol evidence rule has no impact here and does not

preclude consideration of the subsequent documents or Karen’s conduct. Hills &

Hollers, L.L.C. v. Ohio Gathering Co., L.L.C., 2018-Ohio-2814, 116 N.E.3d 801, ¶ 34

(7th Dist.), citing Paulus v. Beck Energy Corp., 2017-Ohio-5716, 94 N.E.3d 73, ¶ 41

(7th Dist.) (“the parol evidence rule does not bar evidence of a subsequent

agreement, modification of an agreement, or waiver of an agreement by language or

conduct”). The parol evidence rule provides that “[w]hen two parties have made a

contract and have expressed it in a writing to which they have both assented as the

complete and accurate integration of that contract, evidence, whether parol or

otherwise, of antecedent understandings and negotiations will not be admitted for

the purpose of varying or contradicting the writing.” (Emphasis added.) Ed
Schory & Sons, Inc. v. Francis, 75 Ohio St.3d 433, 440, 1996-Ohio-194, 662 N.E.2d

1074, quoting 3 Corbin, Corbin on Contracts, Section 573 at 357 (1960). Thus,

evidence of any prior understanding of the contract is inadmissible to demonstrate

the parties’ interpretation of a later-executed document. Evidence of documents

executed subsequent to and as contemplated in the original contract and evidence

of the subsequent acts of the parties are not precluded under the parol evidence rule.

              It is undisputed that the cognovit note and stock pledge

unambiguously create a lien against David Miller’s ownership of RAM Sensors stock,

securing payments under the separation agreement expressly totaling $450,000.

Karen makes no attempt to argue otherwise. In securing the lien created by the

separation agreement, cognovit note, and stock pledge documents, Karen filed a

U.C.C. Statement unequivocally setting forth that “pursuant to the terms of certain

agreements between the Debtor [David] and Secured Party [Karen] entitled ‘Pledge

Agreement,’” the security interest created by the stock pledge agreement is the first

position lien on all David’s interest in RAM Sensors. Through that U.C.C. Statement,

Karen put the world on notice that the lien created by the separation agreement

extended only to the extent set forth in the stock pledge agreement, limiting the lien

to encumbering $450,000 of the total value of David’s stock. Because any equitable

lien can arise only in the absence of an express contract, Karen’s acceptance of the

cognovit note and ratification of the stock pledge agreement through her U.C.C.

Statement precludes her from now asserting an equitable lien on the full value of all
payments obligated under the terms of the separation agreement instead of the

$450,000 she claimed through the U.C.C. statement.

               Based on the foregoing, I would reverse the imposition of an equitable

lien established against the shares of RAM Sensors that Cody acquired from David

and enter judgment as a matter of law in favor of Cody, to the extent that such a

judgment has no impact on Cody’s acknowledgment of the lien established by the

U.C.C. statement. I fully concur with the majority’s resolution of Karen’s assigned

errors. As a result, I respectfully concur in part and dissent in part.